DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-58 in the reply filed on August 26, 2021 is acknowledged.
Claims 59-81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Response to Amendment
An amendment responsive to the restriction requirement dated June 30, 2021 was submitted on August 21, 2021.  Claims 4-21 were amended.  Claims 82-99 were added.  Claims 1-3 and 22-81 were canceled.  Claims 4-21 and 82-99 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 82-88, 90-95, 4-14, 16, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Patent Application Publication No. 2018/0148246 A1) in view of Huang et al. (International Patent Publication No. WO 2016/014486 A1, cited in IDS submitted February 10, 2020) and Bambara et al. (U.S. Patent No. 4,087,002, cited in IDS submitted February 10, 2020).
Regarding claim 82, Fu ‘246 discloses a method of manufacturing protective packaging material (Abstract, Title of Fu ‘246, method of making insulating laminate; [0059] of Fu ‘246, laminate can be used for insulating packaging which would necessarily be protective of the contents of the package), comprising: providing a first pair of web substrates that are sealed 
Fu ‘246 does not specifically disclose that the first and second pairs of web substrates are overlaid on each other during exposure to radiation.  Fu ‘246, however, discloses that the laminates can be used to form packaging material such as envelopes and sleeves ([0167] of Fu ‘246) and that the laminates can be heat expanded after forming the packaging material ([0017] of Fu ‘246).  Bambara discloses a cushioned shipping bag comprising first and second expanded layers overlaid upon one another (FIG. 2 of Bambara).  According to Bambara, the bag protects objects from being damaged during transport (Abstract of Bambara).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to overlay the thermally expandable laminates of Fu ‘246 in order to form a shipping bag as disclosed by Bambara.  One of skill in the art would have been motivated to do so in order 
Fu ‘246 does not specifically disclose that the radiation is RF radiation.  Fu ‘246, however, discloses that heaters that heat by radiation in general can be including IR and microwave heaters ([0072] of Fu ‘246).  Huang discloses heat expandable coating compositions for protective packages which include heat expandable microspheres wherein heating is carried out using microwave, IR or RF radiant heating ([0015] of Huang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use RF heating to heat the expandable insulating material in the method of Fu ‘246 since Huang establishes that it was known to use RF heaters to heat and expand such materials.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 4, Bambara discloses sealing the first pair of web substrates to the second pair of web substrates along at least a portion of the perimeter seals to form a pocket 
Regarding claim 5, Fu ‘246 does not specifically disclose that the heat-expandable adhesive has a viscosity range of about 500 cps to about 5,000 cps at about 25 °C to about 40 °C.  Fu ‘246, however, discloses that the insulating material has a viscosity of 2,000-6,000 cps at 72 ° F (i.e., 22.22 ℃).  Fu ‘246 therefore discloses insulating materials having viscosities which overlap the viscosity range recited in claim 5.  Moreover, insulating materials having viscosities of 2,000-6,000 cps at 22.22 ℃ although being slightly less viscous at higher temperatures such as 25 ℃ as recited in claim 5 but would nevertheless have viscosities overlapping the recited range.  Fu ‘246 therefore renders the claimed viscosity range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 6, Fu ‘246 discloses that the heat-expandable adhesive is deposited in the first and second inner regions in a pattern that allows sufficient space for expansion of the heat-expandable adhesive (FIGS. 5A and 8A-8C of Fu ‘246).  
Regarding claim 7, Fu ‘246 does not specifically disclose that the pattern provides discrete areas of heat-expandable adhesive that include one or more connections by bridges of adhesive therebetween.  Fu ‘246, however, discloses that the insulating material can be applied in a variety of patterns ([0066] of Fu ‘246).  Fu ‘246 additionally disclose patterns of insulating material that could be considered to include discrete areas of adhesive with bridges therebetween ((FIG. 8C of Fu ‘246, one or more segments of adhesive pattern could be considered bridges between discrete areas).
Regarding claim 8, Fu ‘246 discloses that the pattern of heat-expandable adhesive includes an array of discrete elements having a length and a width, the shortest of those dimensions being in the range of about 0.05 inches to about 2.0 inches and longest of those dimensions being in the range of about 0.2 to about 2.5 inches ([0128] of Fu ‘246, insulating material applied in 1 in. x 0.75 in. rectangles).  
Regarding claim 9, Fu ‘246 does not specifically disclose that the heat-expandable adhesive includes a water-based polymer and a plurality of heat-expandable microspheres and has a total solids content of about 40% to about 70% by weight, that is, the dry weight, including the microspheres.  Fu, however discloses that insulating material contains 30-80 % water by weight which would be a solids content or dry weight would of 20-70% by weight ([0072] of Fu ‘246).  Fu ‘246 therefore clearly teaches a solids content range (i.e., >20-70% by weight) that overlaps with that recited in claim 9 (i.e., 40-70 % by weight) which would render the claimed solids content obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 10, Bambara discloses that the sealing the first pair of web substrates to the second pair of web substrates includes applying pressure to facilitate sealing along at least a portion of the perimeter seals (FIG. 10 of Bambara).  
Regarding claims 11-13, Fu ‘246 does not specifically disclose that the heat-expandable adhesive includes an emulsion-based polymer including one or more of: starch, vinyl acetate ethylene dispersion, polyvinyl acetate, polyvinyl alcohol, polyvinyl acetate/polyvinyl alcohol copolymers, dextrin stabilized polyvinyl acetate, polyvinyl acetate copolymers, vinyl 
Regarding claim 14, Huang discloses that: the heat-expandable adhesive includes a water-based polymer and a plurality of heat-expandable microspheres ([0013]-[0014] of Huang); and the RF radiation is applied at frequencies which generate sufficient heat to activate the expansion of the heat-expandable microspheres and coalesce the water-based polymer ([0027] of Huang).  
Regarding claim 16, Fu ‘246 discloses that the one or more of the web substrates includes a cellulosic material ([0062] of Fu ‘246, paper substrate; paper is a cellulosic material).  
Regarding claim 17, Fu ‘246 discloses that the cellulosic material includes a paper ([0062] of Fu ‘246) but does not specifically disclose that the paper has a weight basis of about 10 lbs to about 60 lbs.  Bambara, however, discloses using paper having a basis weight of 30 lbs as the outer sheet material of the packaging (4:65-66 of Bambara).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use paper having a basis weight of 30 lbs as the outer ply in the method of Fu ‘246 since Bambara establishes that such paper can be used in expanded packaging materials.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a 
Regarding claim 19, Fu ‘246 discloses that the substrate includes one or more of: fiberboard, corrugated board, kraft paper, and coated paper ([0057] of Fu ‘246, kraft paper and metallized paper which is a coated paper; claim only requires one of the recited substrate types).  
Regarding claim 20, Fu ‘246 discloses that a thickness of the first pair of web substrates and a thickness of the second pair of web substrates are substantially uniform prior to exposure to RF ([0064] of Fu ‘246, insulating material maintains a generally uniform profile in all directions).  
Regarding claim 21, Fu ‘246 discloses that the heat-expandable adhesive includes an additive which includes one or more of the following: plasticizers, accelerants, tackifiers, humectants, preservatives, antioxidants, biocides, fillers pigments, dyes, stabilizers, rheology modifiers, and polyvinyl alcohol ([0064] of Fu ‘246, insulating material contains a rheology modifier; claim only requires one of the recited additives).
Regarding claim 83, Fu ‘246 and Bambara suggest that the first and second pairs of web substrates are overlaid on each other such that the first and second inner regions are overlaid on each other; and the overlayed first and second regions are simultaneously exposed to the RF radiation (see analysis of claim 82 above).
Regarding claim 84, Fu ‘246 does not specifically disclose evaporatively venting water vapor produced as a byproduct of the expansion of the heat-expandable adhesive.  Fu ‘246, however, discloses incompletely sealing the perimeter of the insulating material ([0057] of Fu 
Regarding claim 85, Fu ‘246 discloses that the first and second pairs of web substrates include one or more vents communicating the inner regions to an exterior of the pairs of web substrates ([0057] of Fu ‘246, complete sealing preferred; incomplete sealing therefore contemplated; incomplete sealing would result in at least one opening or vent in the seal).
Regarding claim 86, Fu ‘246 and Bambara suggest overlaying the first and second inner regions for the exposing to the RF radiation (see analysis of claim 82 above).
Regarding claim 87, Fu ‘246 discloses processing the first pair of web substrates to provide a desired uniformity in thickness and/or desired shape in at least one section of the first pair of web substrates ([0064] of Fu ‘246, insulating material uniformly heated to maintain a generally uniform profile in all directions).
Regarding claim 88, Fu ‘246 discloses processing the second pair of web substrates to provide a desired uniformity in thickness and/or desired shape in at least one section of the second pair of web substrates.
Regarding claim 90, Fu ‘246 discloses that the heat-expandable adhesive is maintained substantially uncompressed within the first inner region (FIG. 18 of Fu ‘246, expanded insulating material uncompressed).
Regarding claim 91, Fu ‘246 discloses that the heat-expandable adhesive is maintained substantially uncompressed within the second inner region (FIG. 18 of Fu, expanded insulating material uncompressed).
Regarding claim 92, Fu ‘246 discloses cutting the web substrates of the first or second pairs of web substrates into discrete lengths ([0084] of Fu, laminate cut into sheets).
Regarding claim 93, Fu ‘246 and Bambara suggest that the first and second web substrates are unsealed to each other along a portion of the perimeter seals, forming an opening into the pocket (FIG. 3 of Bambara, top of the bag is unsealed or open).
Regarding 94, Bambara discloses a closure flap positioned along one of the pairs of web substrates configured to close off the opening to the pocket (FIG. 34 of Bambara, foldable flap #35).
Regarding claim 95, Fu ‘246 does not specifically disclose that the heat-expandable adhesive includes a plurality of heat-expandable microspheres having an initial expansion temperature range of from about 35 °C to about 110 °C, and a maximum expandable temperature range of about 50 °C to about 150 °C.  Huang, however, discloses expandable microspheres which have an initial expansion temperature of 80-100 ℃ and a maximum expansion temperature of 120-130 ℃ ([0016] of Huang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use expandable microspheres as taught in Huang in the method of Fu ‘246 since Huang establishes that it was known to use heat expandable microspheres having these characteristics in packaging materials.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘246 in view of Huang and Bambara as applied to claim 82 above and further in view of NXP (FTF 2016 Technology Forum, “Advantages of Solid State RF Power Over Vacuum Tubes in Industrial Applications”, May 18, 2016).
Regarding claim 15, Huang does not specifically disclose that the RF radiation is applied at frequencies of about 14 MHz to about 41 MHz.  Moreover, Huang discloses using RF heating ([0027] of Huang), but does not specifically disclose the frequency of the RF radiation.  NXP, however, discloses that RF heating is typically conducted at frequencies of 6 – 41 MHz.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an RF frequency as disclosed in NXP in the modified method since NXP establishes that it was known to conduct RF heating using such frequencies.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘246 in view of Huang and Bambara as applied to claim 17 above as evidenced by Skylighter (“Kraft Paper Weights and Thickness Comparison Chart”, February 14, 2018).
Regarding claim 18, Bambara does not specifically disclose that the cellulosic material has a thickness of about 0.002 in to about 0.010 in.  Bambara, however, discloses using kraft paper having a basis weight of 30 lbs (4:60-66 of Bambara).  As established by Skylighter, kraft paper having a basis weight of 30 lbs has a thickness of 0.003 inches which is within the recited range.
Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘246 in view of Huang and Bambara as applied to claim 82 above and further in view of Fu et al. (U.S. Patent Application Publication No. 2013/0303351 A1, cited in IDS submitted February 10, 2020).
Regarding claim 89, Fu ‘246 does not specifically disclose that the heat-expandable adhesive includes a plurality of pre-expanded microspheres configured not to decompose with the exposing to the RF radiation.  Fu ‘351, however, discloses heat expandable materials for making packaging substrates wherein the material includes both pre-expanded and expandable microspheres ([0039] of Fu ‘351).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to include pre-expanded microspheres with the heat expandable microspheres in the insulating material of Fu ‘246 since Fu ‘351 establishes that such materials were known for use as heat expandable packaging materials.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claims 96-99 are rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘246 in view of Huang, Bambara and NXP.
Regarding claim 96, Fu ‘246 discloses a method of manufacturing protective packaging material (Abstract, Title of Fu ‘246, method of making insulating laminate; [0059] of Fu ‘246, laminate can be used for insulating packaging which would necessarily be protective of the contents of the package), comprising: providing a first pair of web substrates that are sealed together at a first perimeter seal to define a first inner region within the first perimeter seal ([0080] of Fu, insulating material sealed between first and second substrates), with a heat-expandable adhesive disposed within the first inner region in an amount sufficient to form a protective padded area when expanded ([0064] of Fu, insulating material is expandable by application of heat), the heat-expandable adhesive including a water-based polymer and a plurality of heat-expandable microspheres ([0064] of Fu ‘246, insulating material contains heat expandable microspheres and additives for aqueous coatings; [0072] of Fu ‘246, insulating material contains water); providing a second pair of web substrates that are sealed together at a second perimeter seal to define a second inner region within the second perimeter seal, with a heat-expandable adhesive disposed within the second inner region in an amount sufficient to form a protective padded area when expanded (FIG. 17A, FIG. 18 of Fu, multiple sections of laminate provided), the heat-expandable adhesive including a water-based polymer and a plurality of heat-expandable microspheres ([0064] of Fu ‘246, insulating material contains heat expandable microspheres and additives for aqueous coatings; [0072] of Fu ‘246, insulating material contains water); and simultaneously exposing the first and second inner regions to radiation to cause the heat-expandable adhesive therein to expand, the radiation being applied at frequencies which generate sufficient heat to activate the expansion of the heat-expandable 
Fu ‘246 does not specifically disclose that the first and second pairs of web substrates are overlaid on each other such that the first and second inner regions are overlaid over on each other during exposure to radiation.  Fu ‘246, however, discloses that the laminates can be used to form packaging material such as envelopes and sleeves ([0167] of Fu ‘246) and that the laminates can be heat expanded after forming the packaging material ([0017] of Fu ‘246).  Bambara discloses a cushioned shipping bag comprising first and second expanded layers overlaid upon one another (FIG. 2 of Bambara).  According to Bambara, the bag protects objects from being damaged during transport (Abstract of Bambara).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to overlay the thermally expandable laminates of Fu in order to form a shipping bag as disclosed by Bambara.  One of skill in the art would have been motivated to do so in order to provide a bag that protects objects from being damaged during transport (Abstract of Bambara).  
Fu ‘246 does not specifically disclose that the radiation is RF radiation.  Fu ‘246, however, discloses that heaters that heat by radiation in general can be including IR and microwave heaters ([0072] of Fu).  Huang discloses heat expandable coating compositions for protective packages which include heat expandable microspheres wherein heating is carried out using microwave, IR or RF radiant heating ([0015] of Huang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use RF heating to heat the expandable insulating material in the method of Fu ‘246 since Huang establishes that it was known to use RF heaters to heat and expand such materials.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been 
Fu ‘246 does not specifically disclose that the frequencies of the RF radiation are about 14 MHz to about 41 MHz. Moreover, Huang discloses using RF heating ([0027] of Huang), but does not specifically disclose the frequency of the RF radiation.  NXP, however, discloses that RF heating is typically conducted at frequencies of 6 – 41 MHz.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an RF frequency as disclosed in NXP in the modified method since NXP establishes that it was known to conduct RF heating using such frequencies.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 97, Bambara discloses sealing the first pair of web substrates to the second pair of web substrates along at least a portion of the perimeter seals to form a pocket between the first and second pairs of web substrates within the perimeter seals (FIG. 3 of Bambara).
Regarding claim 98, Bambara discloses that the sealing the first pair of web substrates to the second pair of web substrates includes applying pressure to facilitate sealing along at least a portion of the perimeter seals (FIG. 10 of Bambara).
Regarding claim 99, Bambara discloses that the first and second web substrates are unsealed to each other along a portion of the perimeter seals, forming an opening into the pocket (FIG. 3 of Bambara).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746